435 F.2d 1293
Artis JACKSON, Appellant,v.James A. HART, F.B.I., Gabriel Bergamo, Margaret Link,Dolores Mooney, Robert A. Baine, Harold LesterHoward, and Vincent Loffa.
No. 19093.
United States Court of Appeals, Third Circuit.
Submitted Dec. 7, 1970.Decided Dec. 28, 1970.

Artis Jackson, pro se.
William L. Dill, Jr., Stryker, Tams & Dill, Newark, N.J., for appellees.
Before ALDISERT, ADAMS and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant brought a complaint in the district court based on the Civil Rights Act, 42 U.S.C. 1983, naming seven separate defendants.  Thereafter, three of these defendants-- Bergamo, Link, and Mooney-- filed a motion which was treated by the court as a motion for summary judgment under Fed.R.Civ.Pro. 56.  Plaintiff has appealed from a granting of this motion for summary judgment in favor of three of the seven defendants.


2
The district court did not make a certification under Fed.R.Civ.Pro. 54(b).  This court has consistently held that in the absence of the district court's 'express determination that there is no just reason for delay' and 'an express direction for the entry of judgment' where multiple parties are involved as provided in Rule 54(b), judgments relating to the claims or liabilities of less than all the parties are not deemed final, and therefore are not appealable under 28 U.S.C. 1291.  E.g., Rinker v. Local Union No. 24 of Amalgamated Lithographers, 313 F.2d 956 (3 Cir. 1963).  See United Bonding Ins. Co. v. Stein, 410 F.2d 483, 486 (3 Cir. 1969).


3
The appeal will be dismissed for want of jurisdiction.